Citation Nr: 0737347	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  99-08 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Altman & Somers, LLC


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel



INTRODUCTION

The veteran had active service from November 1943 to November 
1946.  He died in June 1998.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
1999 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.      

In December 2006, this matter was remanded to the Board by 
the U.S. Court of Appeals for Veterans Claims (Court).  The 
Court requested further development with regard to the 
appellant's claim.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran underwent VA medical treatment in May 1998.  He 
died in June 1998.  The appellant maintains that negligent VA 
medical treatment in May 1998 related to the veteran's death.  

The Board notes that the veteran had been diagnosed with many 
serious disorders prior to his hospitalization by VA on May 
23, 1998.  At that time, the veteran had alcoholic cirrhosis, 
coronary artery disease, myocardial infarction, chronic 
obstructive pulmonary disease, chronic renal insufficiency, 
right eye blindness, partial gastrectomy/vagotomy, and 
mesocaval shunt for portal hypertensive bleeding.  

Upon admission, the veteran was noted as a "fall risk" and 
as "unstable" with "poor safety awareness."  During the 
afternoon of May 28, 1998, hospital personnel found the 
veteran on the floor complaining of hip pain.  Subsequent x-
rays indicated a fracture of the left hip.  On June 2, 1998, 
the veteran underwent left hip surgery.  On June 6, 1998, the 
veteran died.  It was soon thereafter that the appellant 
claimed entitlement to DIC benefits under 38 U.S.C.A. § 1151.  

In the December 2006 remand to the Board, the Court stated 
that this matter could not be resolved until VA reviewed the 
standard of care pertaining to falls in existence at the time 
of the veteran's hospitalization.  In particular, VA must 
review what standard of care applied to the veteran, an 
impaired individual with multiple severe chronic disorders 
and a history of falling.

Accordingly, the case is REMANDED for the following action:

1.  The RO should determine whether, in 
May 1998, a "standard of care" existed 
at the facility in question with 
respect to preventing falls for 
impaired patients with a history of 
falling.  

2.  If the RO discovers that such a 
standard of care did exist in May 1998, 
the RO should obtain a copy thereof for 
the record in this appeal.     

3.  The RO should then determine, in 
light of that standard of care, whether 
VA hospital personnel met that standard 
of care during the veteran's 
hospitalization in May 1998.    

4.  Any additional development deemed 
necessary under the VCAA should be 
completed, including a specific 
determination as to whether additional 
medical opinion is warranted in light of 
any new findings.  

5.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If any benefit sought on 
appeal for which a notice of disagreement 
has been filed, remains denied, the 
appellant and her representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



